Exhibit 10.3

 

FORM OF AMENDED AND RESTATED

SEVERANCE AGREEMENT

 

THIS AMENDED AND RESTATED SEVERANCE AGREEMENT is entered into as of November 5,
2012 (the “Effective Date”) by and between Sally Beauty Holdings, Inc., a
Delaware corporation (the “Company’), and                            (the
“Executive”). This Agreement amends and restates the Severance Agreement between
the parties dated as of October 3, 2008.

 

WHEREAS, the Executive is serving as a key employee of the Company and his
services and knowledge are valuable to the Company in connection with the
management of one or more of the Company’s principal operating facilities,
divisions, departments or subsidiaries; and

 

WHEREAS, the Board (as defined in Section 1) has determined that it is in the
best interests of the Company and its shareholders to secure the Executive’s
continued services and to ensure the Executive’s continued dedication and
objectivity in the event of any threat or occurrence of, or negotiation or other
action that could lead to, or create the possibility of, a Change in Control (as
defined in Section 1) of the Company, without concern as to whether the
Executive might be hindered or distracted by personal uncertainties and risks
created by any such possible Change in Control, and to encourage the Executive’s
full attention and dedication to the Company.

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, the Company and the Executive hereby
agree as follows:

 

1.             Definitions. As used in this Agreement, the following terms shall
have the respective meanings set forth below:

 

(a)           “Board” means the Board of Directors of the Company.

 

(b)           “Cause” means (1) a material breach by the Executive of those
duties and responsibilities of the Executive which do not differ in any material
respect from the duties and responsibilities of the Executive during the
six-month period immediately prior to a Change in Control (other than as a
result of incapacity due to physical or mental illness) which is demonstrably
willful and deliberate on the Executive’s part, which is committed in bad faith
or without reasonable belief that such breach is in the best interests of the
Company and which is not remedied in a reasonable period of time after receipt
of written notice from the Company specifying such breach or (2) the commission
by the Executive of a felony involving moral turpitude.

 

(c)           “Change in Control” means:

 

(1)           The occurrence of any one or more of the following events:

 

--------------------------------------------------------------------------------


 

(A)          The acquisition by any individual, entity or group, including any
“person” within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act
(a “Person”), of beneficial ownership within the meaning of Rule 13d-3
promulgated under the Exchange Act of 20% or more of the combined voting power
of the then outstanding securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that a Change in Control shall not result from an acquisition
of Outstanding Company Voting Securities:

 

(i)            directly from the Company, except as otherwise provided in
Section 1(c)(2)(A);

 

(ii)           by the Company, except as otherwise provided in
Section 1(c)(2)(B);

 

(iii)          by an employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; or

 

(iv)          by any corporation pursuant to a reorganization, merger or
consolidation involving the Company, if, immediately after such reorganization,
merger or consolidation, each of the conditions described in clauses (i) and
(ii) of Section 1(c)(1)(C) shall be satisfied.

 

(B)          The cessation for any reason of the members of the Incumbent Board
(as such term is defined in Section 1(h)) to constitute at least a majority of
the Board.

 

(C)          Consummation of a reorganization, merger or consolidation unless,
in any such case, immediately after such reorganization, merger or
consolidation:

 

(i)            more than 50% of the combined voting power of the then
outstanding securities of the corporation resulting from such reorganization,
merger or consolidation entitled to vote generally in the election of directors
is then beneficially owned, directly or indirectly, by all or substantially all
of the individuals or entities who were the beneficial owners of the combined
voting power of all of the Outstanding Company Voting Securities immediately
prior to such reorganization, merger or consolidation; and

 

(ii)           at least a majority of the members of the board of directors of
the corporation resulting from such reorganization, merger or consolidation were
members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Board providing for such reorganization, merger or
consolidation.

 

2

--------------------------------------------------------------------------------


 

(D)          The sale or other disposition of all or substantially all of the
assets of the Company other than (x) pursuant to a tax-free spin-off of a
subsidiary or other business unit of the Company or (y) to a corporation with
respect to which, immediately after such sale or other disposition:

 

(i)            more than 50% of the combined voting power of the then
outstanding securities thereof entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial owners
of the combined voting power of all of the Outstanding Company Voting Securities
immediately prior to such sale or other disposition; and

 

(ii)           at least a majority of the members of the board of directors
thereof were members of the Incumbent Board at the time of the execution of the
initial agreement or action of the Board providing for such sale or other
disposition.

 

(E)           Approval by the shareholders of the Company of a plan of complete
liquidation or dissolution of the Company.

 

(2)           Notwithstanding the provisions of Section 1(c)(1)(A):

 

(A)          No acquisition of Outstanding Company Voting Securities shall be
subject to the exception from the definition of Change in Control contained in
clause (i) of Section 1(c)(1)(A) if such acquisition results from the exercise
of an exercise, conversion or exchange privilege unless the security being so
exercised, converted or exchanged was acquired directly from the Company; and

 

(B)          for purposes of clause (ii) of Section 1(c)(1)(A), if any Person
(other than the Company or any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company) shall, by reason of an acquisition of Outstanding Company Voting
Securities by the Company, become the beneficial owner of 20% or more of the
combined voting power of the Outstanding Company Voting Securities, and such
Person shall, after such acquisition of Outstanding Company Voting Securities by
the Company, become the beneficial owner of any additional Outstanding Company
Voting Securities and such beneficial ownership is publicly announced, such
additional beneficial ownership shall constitute a Change in Control.

 

(d)           “Company” means Sally Beauty Holdings, Inc.

 

(e)           “Date of Termination” means (1) the effective date on which the
Executive’s employment by the Company terminates as specified in a prior written
notice by the Company or the Executive, as the case may be, to the other,
delivered pursuant to Section 11 or (2) if the Executive’s employment by the
Company terminates by reason of death, the date of death of the Executive.

 

3

--------------------------------------------------------------------------------


 

(f)            “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(g)           “Good Reason” means, without the Executive’s express written
consent, the occurrence of any of the following events after a Change in
Control:

 

(1)           a material diminution in the Executive’s authority, duties, or
responsibilities as in effect immediately prior to such Change in Control or as
the same may be increased from time to time thereafter;

 

(2)           a material diminution in the authority, duties, or
responsibilities of the supervisor to whom the Executive is required to report,
or, if the Executive reports directly to the Board, a requirement that the
Executive report to a corporate officer or employee instead of reporting
directly to the Board;

 

(3)           a material reduction by the Company in the Executive’s rate of
annual base salary as in effect immediately prior to such Change in Control or
as the same may be increased from time to time thereafter;

 

(4)           a material diminution in the budget over which the Executive
retains authority;

 

(5)           a material change in the geographic location at which the
Executive must perform services (it being acknowledged that a change of 20 miles
or more shall be a material change); or

 

(6)           any other action or inaction that constitutes a material breach by
the Company of this Agreement, including, without limitation, any failure by the
Company to comply with and satisfy Section 10(b) of this Agreement.

 

A termination by the Executive shall not constitute termination for Good Reason
unless the Executive shall first have delivered to the Company written notice
setting forth with specificity the occurrence deemed to give rise to a right to
terminate for Good Reason (which notice must be given no later than 90 days
after the occurrence of such event), and there shall have passed a reasonable
time (not less than 30 days) within which the Company may take action to
correct, rescind or otherwise substantially reverse the occurrence supporting
termination for Good Reason as identified by the Executive.

 

(h)           “Incumbent Board” means those individuals who, as of November 16,
2006, constitute the Board, provided that:

 

(1)           any individual who becomes a director of the Company subsequent to
such date whose election, or nomination for election by the Company’s
shareholders, was approved by the vote of at least a majority of the directors
then comprising the Incumbent Board shall be deemed to have been a member of the
Incumbent Board; and

 

4

--------------------------------------------------------------------------------


 

(2)           no individual who was initially elected as a director of the
Company as a result of an actual or threatened election contest, as such terms
are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act, or
any other actual or threatened solicitation of proxies or consents by or on
behalf of any Person other than the Board shall be deemed to have been a member
of the Incumbent Board.

 

(i)            “Nonqualifying Termination” means a termination of the
Executive’s employment (1) by the Company for Cause, (2) by the Executive for
any reason other than a Good Reason, (3) as a result of the Executive’s death or
(4) by the Company due to the Executive’s absence from his duties with the
Company on a full-time basis for at least 180 consecutive days as a result of
the Executive’s incapacity due to physical or mental illness.

 

(j)            “Termination Period” means the period of time beginning with a
Change in Control and ending on the earlier to occur of (1) two years following
such Change in Control or (2) the Executive’s death.

 

2.             Obligations of the Executive. The Executive agrees that in the
event of a Change in Control, he shall not voluntarily leave the employ of the
Company without Good Reason until 90 days following such Change in Control. The
Executive further agrees that in the event that any person or group attempts a
Change in Control, he shall not voluntarily leave the employ of the Company
during such attempted Change in Control unless an event occurs which would have
constituted Good Reason had it occurred following a Change in Control (for
purposes of determining whether such an event would have constituted Good Reason
had it occurred following a Change in Control, the definition of Good Reason
shall be interpreted as if a Change in Control had occurred when such attempted
Change in Control became known to the Board). The Executive acknowledges that if
he leaves the employ of the Company for any reason prior to a Change in Control,
he shall not be entitled to any payment or benefit pursuant to this Agreement.

 

3.             Payments Upon Termination of Employment.

 

(a)           If during the Termination Period the employment of the Executive
shall terminate, other than by reason of a Nonqualifying Termination, then the
Company shall pay to the Executive (or the Executive’s beneficiary or estate)
within 30 days following the Date of Termination (or such later date as may be
required by Section 17 hereof), as compensation for services rendered to the
Company:

 

(1)           a cash amount equal to the sum of (i) the Executive’s base salary
from the Company and its affiliated companies through the Date of Termination,
to the extent not theretofore paid, (ii) an amount equal to the Executive’s
annual bonus in an amount determined in accordance with the terms of the
Company’s annual incentive plan, multiplied by a fraction, the numerator of
which is the number of days in the Company’s fiscal year prior to the Date of
Termination and the denominator of which is 365 (which amount, notwithstanding
the foregoing, shall be paid when and as bonuses under such

 

5

--------------------------------------------------------------------------------


 

plan are ordinarily paid), and (iii) any accrued vacation pay, in each case to
the extent not theretofore paid; plus

 

(2)           provided that the Company has received a customary release (which
release shall extend to all claims against the Company and its affiliates and
agents) signed by the Executive and not revoked within the permitted revocation
period, a lump sum payment equal to 1.99 times the Executive’s annual base
salary at the Date of Termination from the Company and its affiliated companies
plus 1.99 times the average of the dollar amount of the Executive’s actual or
annualized (for any fiscal year consisting of less than 12 full months or with
respect to which the Executive has been employed by the Company and its
affiliated companies for less than 12 full months) annual bonus, paid or
payable, including by reason of any deferral, to the Executive by the Company
and its affiliated companies in respect of the five fiscal years of the Company
(or such portion thereof during which the Executive performed services for the
Company and its affiliated companies if the Executive shall have been employed
by the Company and its affiliated companies for less than such five fiscal year
period) immediately preceding the fiscal year in which the Date of Termination
occurs.; provided, further, that any amount paid pursuant to this
Section 3(a)(2) shall be paid in lieu of any other amount of severance relating
to salary or bonus continuation to be received by the Executive upon termination
of employment of the Executive under any severance plan, policy or arrangement
of the Company.

 

(b)           In addition to the payments to be made pursuant to
Section 3(a) hereof, any stock options or other equity awards granted to the
Executive under the Company’s equity compensation plans shall be treated in
accordance with the terms of such plan, and the payment of any compensation
previously deferred by the Executive (together with any interest and earnings
thereon) shall be treated in accordance with the terms of such separate deferral
arrangement.

 

(c)           For a period of 24 months commencing on the Date of Termination,
the Company shall continue to keep in full force and effect all policies of
medical, accident, disability and life insurance with respect to the Executive
and his dependents with the same level of coverage, upon the same terms and
otherwise to the same extent as such policies shall have been in effect
immediately prior to the Date of Termination or as provided generally with
respect to other peer executives of the Company and its affiliated companies,
and the Company and the Executive shall share the costs of the continuation of
such insurance coverage in the same proportion as such costs were shared
immediately prior to the Date of Termination. Notwithstanding the foregoing:
(i) during the period of coverage, the benefits provided in any one calendar
year shall not affect the amount of benefits provided in any other calendar year
(other than any life-time coverage limits under the applicable medical plans);
(ii) the reimbursement of an eligible expense shall be made on or before
December 31 of the year following the year in which the expense was incurred;
and (iii) the Executive’s rights pursuant to this Section 3(c) shall not be
subject to liquidation or exchange for another benefit.

 

6

--------------------------------------------------------------------------------


 

(d)           If during the Termination Period the employment of the Executive
shall terminate by reason of a Nonqualifying Termination, then the Company shall
pay to the Executive within 30 days following the Date of Termination, a cash
amount equal to the sum of (1) the Executive’s full annual base salary from the
Company through the Date of Termination, to the extent not theretofore paid and
(2) any accrued vacation pay, to the extent not theretofore paid.  The payment
of any compensation previously deferred by the Executive (together with any
interest and earnings thereon) shall be treated in accordance with the terms of
such separate deferral arrangement.

 

4.             Limitations on Payments by the Company. Solely for the purposes
of the computation of benefits under this Agreement and notwithstanding any
other provisions hereof, payments to the Executive under this Agreement shall be
reduced (but not below zero) so that the present value, as determined in
accordance with Section 280G(d)(4) of the Code, of such payments plus any other
payments that must be taken into account for purposes of any computation
relating to the Executive under Section 280G(b)(2)(A)(ii) of the Code, shall
not, in the aggregate, exceed 2.99 times the Executive’s “base amount,” as such
term is defined in Section 280G(b)(3) of the Code. Notwithstanding any other
provision hereof, no reduction in payments under the limitation contained in the
immediately preceding sentence shall be applied to payments hereunder which do
not constitute “excess parachute payments” within the meaning of the Code. Any
payments in excess of the limitation of this Section 4 or otherwise determined
to be “excess parachute payments” made to the Executive hereunder shall be
deemed to be overpayments which shall constitute an amount owing from the
Executive to the Company with interest from the date of receipt by the Executive
to the date of repayment (or offset) at the applicable federal rate under
Section 1274(d) of the Code, compounded semi-annually, which shall be payable to
the Company upon demand; provided, however, that no repayment shall be required
under this sentence if in the written opinion of tax counsel satisfactory to the
Executive and delivered to the Executive and the Company such repayment does not
allow such overpayment to be excluded for federal income and excise tax purposes
from the Executive’s income for the year of receipt or afford the Executive a
compensating federal income tax deduction for the year of repayment.

 

5.             Withholding Taxes. The Company may withhold from all payments due
to the Executive (or his beneficiary or estate) hereunder all taxes which, by
applicable federal, state, local or other law, the Company is required to
withhold therefrom.

 

6.             Reimbursement of Expenses. If any contest or dispute shall arise
under this Agreement involving termination of the Executive’s employment with
the Company or involving the failure or refusal of the Company to perform fully
in accordance with the terms hereof, the Company shall reimburse the Executive,
on a current basis, for all legal fees and expenses, if any, incurred by the
Executive in connection with such contest or dispute, together with interest in
an amount equal to the prime rate from time to time in effect, as published
under “Money Rates” in The Wall Street Journal, but in no event higher than the
maximum legal rate permissible under applicable law, such interest to accrue
from the date the Company receives the Executive’s statement for such fees and
expenses through the date of payment thereof; provided, however, that, the
Executive

 

7

--------------------------------------------------------------------------------


 

shall be required to reimburse the Company for all sums advanced to the
Executive pursuant to this Section 6 unless he shall have prevailed with respect
to one or more material claim in such contest or dispute. The amount
reimbursable by the Company under this Section 6 in any one calendar year shall
not affect the amount reimbursable in any other calendar year, and the
reimbursement of an eligible expense shall be made within 30 days after delivery
of the Executive’s respective written requests for payment accompanied with such
evidence of fees and expenses incurred as the Company reasonably may require,
but in any event no later than December 31 of the year after the year in which
the expense was incurred.  The Executive’s rights pursuant to this Section 6
shall expire at the end of ten years after the Date of Termination and shall not
be subject to liquidation or exchange for another benefit.

 

7.                                      Operative Event. Notwithstanding any
provision herein to the contrary, no amounts shall be payable hereunder unless
and until there is a Change in Control at a time when the Executive is employed
by the Company.

 

8.                                      Termination of Agreement.

 

(a)                                 This Agreement shall be effective on the
Effective Date and shall continue until terminated by the Company as provided in
Section 8(b); provided, however, that this Agreement shall terminate in any
event upon the first to occur of (i) termination of the Executive’s employment
with the Company prior to a Change in Control or (ii) the Executive’s death.

 

(b)                                 The Company shall have the right prior to a
Change in Control, in its sole discretion, pursuant to action by the Board, to
approve the termination of this Agreement, which termination shall not become
effective until the date fixed by the Board for such termination, which date
shall be at least 120 days after notice thereof is given by the Company to the
Executive in accordance with Section 11; provided, however, that no such action
shall be taken by the Board during any period of time when the Board has
knowledge that any person has taken steps reasonably calculated to effect a
Change in Control until, in the opinion of the Board, such person has abandoned
or terminated its efforts to effect a Change in Control; and provided further,
that in no event shall this Agreement be terminated in the event of a Change in
Control.

 

9.                                      Scope of Agreement. Nothing in this
Agreement shall be deemed to entitle the Executive to continued employment with
the Company or its subsidiaries, and if the Executive’s employment with the
Company shall terminate prior to a Change in Control, then the Executive shall
have no further rights under this Agreement; provided, however, that any
termination of the Executive’s employment following a Change in Control shall be
subject to all of the provisions of this Agreement.

 

10.                               Successors; Binding Agreement.

 

(a)                                 This Agreement shall not be terminated by
any merger or consolidation of the Company whereby the Company is or is not the
surviving or resulting corporation or

 

8

--------------------------------------------------------------------------------


 

as a result of any transfer of all or substantially all of the assets of the
Company. In the event of any such merger, consolidation or transfer of assets,
the provisions of this Agreement shall be binding upon the surviving or
resulting corporation or the person or entity to which such assets are
transferred.

 

(b)                                 The Company agrees that concurrently with
any merger, consolidation or transfer of assets referred to in Section 10(a), it
will cause any successor or transferee unconditionally to assume, by written
instrument delivered to the Executive (or his beneficiary or estate), all of the
obligations of the Company hereunder. Failure of the Company to obtain such
assumption prior to the effectiveness of any such merger, consolidation or
transfer of assets shall be a breach of this Agreement and shall entitle the
Executive to compensation and other benefits from the Company in the same amount
and on the same terms as the Executive would be entitled hereunder if the
Executive’s employment were terminated following a Change in Control other than
by reason of a Nonqualifying Termination. For purposes of implementing the
foregoing payment of compensation and benefits to the Executive, the date on
which any such merger, consolidation or transfer becomes effective shall be
deemed the Date of Termination.

 

(c)                                  This Agreement shall inure to the benefit
of and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If the Executive shall die after a termination of employment during
the Termination Period (other than a Nonqualifying Termination) while any
amounts would be payable to the Executive hereunder had the Executive continued
to live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to such person or persons appointed
in writing by the Executive to receive such amounts or, if no person is so
appointed, to the Executive’s estate.

 

11.                               Notice.

 

(a)                                 For purposes of this Agreement, all notices
and other communications required or permitted hereunder shall be in writing and
shall be deemed to have been duly given when delivered or five days after
deposit in the United States mail, certified and return receipt requested,
postage prepaid, addressed (1) if to the Executive, to his most recent address
as it appears in the records of the Company, and if to the Company, to it at
3001 Colorado Boulevard, Denton, TX 76210, attention of the President, with a
copy to the General Counsel or (2) to such other address as either party may
have furnished to the other in writing in accordance herewith, except that
notices of change of address shall be effective only upon receipt.

 

(b)                                 A written notice of the Executive’s Date of
Termination by the Company or the Executive, as the case may be, to the other,
shall (i) indicate the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) specify the termination
date (which date shall not be less than 15 days after the giving of such

 

9

--------------------------------------------------------------------------------


 

notice). The failure by the Executive or the Company to set forth in such notice
any fact or circumstance which contributes to a showing of Good Reason or Cause
shall not waive any right of the Executive or the Company hereunder or preclude
the Executive or the Company from asserting such fact or circumstance in
enforcing the Executive’s or the Company’s rights hereunder.

 

12.                               Full Settlement; Resolution of Dispute. The
Company’s obligation to make any payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the Executive or others. In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement and, such amounts shall not be reduced whether or
not the Executive obtains other employment.

 

13.                               Employment with Subsidiaries. Employment with
the Company for purposes of this Agreement shall include employment with any
corporation or other entity in which the Company has a direct or indirect
ownership interest of 50% or more of the total combined voting power of the then
outstanding securities of such corporation or other entity entitled to vote
generally in the election of directors.

 

14.                               Governing Law; Validity. The interpretation,
construction and performance of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Delaware without regard to the principle of conflicts of laws. The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, which other
provisions shall remain in full force and effect.

 

15.                               Counterparts. This Agreement may be executed
in two counterparts, each of which shall be deemed to be an original and both of
which together shall constitute one and the same instrument.

 

16.                               Miscellaneous. Except as provided in
Section 17, no provision of this Agreement may be modified or waived unless such
modification or waiver is agreed to in writing and signed by the Executive and
by a duly authorized officer of the Company. No waiver by either party hereto at
any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. Failure by the Executive or the
Company to insist upon strict compliance with any provision of this Agreement or
to assert any right the Executive or the Company may have hereunder, including,
without limitation, the right of the Executive to terminate employment for Good
Reason, shall not be deemed to be a waiver of such provision or right or any
other provision or right of this Agreement. The rights of, and benefits payable
to, the Executive, his estate or his beneficiaries pursuant to this Agreement
are in addition to any rights of, or benefits payable to, the

 

10

--------------------------------------------------------------------------------


 

Executive, his estate or his beneficiaries under any other employee benefit plan
or compensation program of the Company.

 

17.                               Application of Section 409A.

 

(a)                                 This Agreement shall be interpreted and
administered in a manner so that any amount or benefit payable hereunder shall
be paid or provided in a manner that is either exempt from or compliant with the
requirements Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and applicable advice and regulations issued thereunder.

 

(b)                                 Notwithstanding anything in this Agreement
to the contrary, to the extent that any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
would otherwise be payable or distributable hereunder by reason of the
Executive’s termination of employment, such amount or benefit will not be
payable or distributable to the Executive by reason of such circumstance unless
(i) the circumstances giving rise to such termination of employment meet any
description or definition of “separation from service” in Section 409A of the
Code and applicable regulations (without giving effect to any elective
provisions that may be available under such definition), or (ii) the payment or
distribution of such amount or benefit would be exempt from the application of
Section 409A of the Code by reason of the short-term deferral exemption or
otherwise.  This provision does not prohibit the vesting of any amount upon a
termination of employment, however defined.  If this provision prevents the
payment or distribution of any amount or benefit, such payment or distribution
shall be made on the date, if any, on which an event occurs that constitutes a
Section 409A-compliant “separation from service” or such later date as may be
required by subsection (c) below.

 

(c)                                  Notwithstanding anything in this Agreement
to the contrary, if any amount or benefit that would constitute non-exempt
“deferred compensation” for purposes of Section 409A of the Code would otherwise
be payable or distributable under this Agreement by reason of the Executive’s
separation from service during a period in which he is a Specified Employee (as
defined below), then, subject to any permissible acceleration of payment by the
Company under Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic relations order),
(j)(4)(iii) (conflicts of interest), or (j)(4)(vi) (payment of employment
taxes):

 

(1)                                 if the payment or distribution is payable in
a lump sum, the Executive’s right to receive payment or distribution of such
non-exempt deferred compensation will be delayed until the earlier of
Executive’s death or the first day of the seventh month following the
Executive’s separation from service; and

 

(2)                                 if the payment or distribution is payable
over time, the amount of such non-exempt deferred compensation that would
otherwise be payable during the six-month period immediately following the
Executive’s separation from service will be accumulated and the Executive’s
right to receive payment or distribution of such

 

11

--------------------------------------------------------------------------------


 

accumulated amount will be delayed until the earlier of the Executive’s death or
the first day of the seventh month following the Executive’s separation from
service, whereupon the accumulated amount will be paid or distributed to the
Executive on such date and the normal payment or distribution schedule for any
remaining payments or distributions will resume.

 

For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Code Section 409A and the final regulations thereunder
(“Final 409A Regulations”), provided, however, that, as permitted in the Final
409A Regulations, the Company’s Specified Employees and its application of the
six-month delay rule of Code Section 409A(a)(2)(B)(i) shall be determined in
accordance with rules adopted by the Board or a committee thereof, which shall
be applied consistently with respect to all nonqualified deferred compensation
arrangements of the Company, including this Agreement.

 

(d)                                 Whenever in this Agreement a payment or
benefit is conditioned on the Executive’s execution and non-revocation of a
release of claims, such release must be executed and all revocation periods
shall have expired within 30 days after the Executive’s termination of
employment, failing which such payment or benefit shall be forfeited.  If such
payment or benefit constitutes non-exempt deferred compensation, and if such
30-day period begins in one calendar year and ends in the next calendar year,
the payment or benefit shall not be made or commence before the second such
calendar year, even if the release becomes irrevocable in the first such
calendar year.  In other words, the Executive is not permitted to influence the
calendar year of payment based on the timing of his signing of the release.

 

(e)                                  The Company shall have the sole authority
to make any accelerated distribution permissible under Treas. Reg.
Section 1.409A-3(j)(4) to the Executive of deferred amounts, provided that such
distribution meets the requirements of Treas. Reg. Section 1.409A-3(j)(4).

 

(f)                                   The company shall have the right to make
such amendments, if any, to this Agreement as shall be necessary shall be
necessary to avoid the application of Section 409A(a)(1) of the Code to the
payments of amounts pursuant to this Agreement, and shall give prompt notice of
any such amendment to the Executive. If the Company defers payments to the
Executive pursuant to this Section 17, then the Company shall provide the
Executive with prompt written notice thereof, including reasonable explanation
and the estimated date on which it has determined it is permitted to make the
payments deferred under this Section 17.

 

(signatures on following page)

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer of the Company and the Executive has executed this
Agreement as of the Effective Date.

 

 

 

SALLY BEAUTY HOLDINGS, INC.

 

 

 

 

By:

/s/ Matthew O. Haltom

 

 

Senior Vice President, General Counsel and Secretary

 

 

 

 

EXECUTIVE:

 

 

 

 

By:

 

 

13

--------------------------------------------------------------------------------